UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4393



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


STEVEN ANTHONY LAMONDS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. James A. Beaty, Jr., Chief
District Judge. (1:06-cr-00244-JAB; 1:06-cr-00282-JAB-1)


Submitted:   October 18, 2007             Decided:   October 23, 2007


Before WILKINSON, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant.    Clifton Thomas Barrett, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Steven Anthony Lamonds pled guilty, pursuant to a written

plea agreement, to six offenses arising out of a bank robbery and

a robbery of a Food Lion grocery store.               Lamonds was sentenced as

an armed career criminal to 180 months of imprisonment on all

counts     except    Count   Three        of   the   bank    robbery     indictment

(brandishing a short-barreled shotgun during a bank robbery), for

which he was sentenced to a mandatory minimum consecutive term of

ten years imprisonment.        18 U.S.C. §§ 924(c)(1)(B), (e)(1) (2000).

            Lamonds’ attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), contending that no

meritorious    issues      exist    for    appeal    but    suggesting    that   the

district    court    imposed   an     unreasonable     sentence    under     United

States v. Booker, 543 U.S. 220 (2005).               Although informed of his

right to file a pro se supplemental brief, Lamonds has not done so.

            Lamonds was sentenced to a total term of 300 months

imprisonment,       the   statutory    mandatory      minimum    sentence.       The

district court possessed no discretion to sentence below the

statutory mandatory minimum sentence, because “Booker did nothing

to alter the rule that judges cannot depart below a statutorily

provided minimum sentence.”           United States v. Robinson, 404 F.3d

850, 862 (4th Cir.), cert. denied, 546 U.S. 916 (2005).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for


                                       - 2 -
appeal.   This court requires that counsel inform his client, in

writing, of his right to petition the Supreme Court of the United

States for further review.   If the client requests that a petition

be filed, but counsel believes that such a petition would be

frivolous, then counsel may move this court for leave to withdraw

from representation.    Counsel’s motion must state that a copy

thereof was served on the client.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                               - 3 -